Order, Supreme Court, New York County (Michael Stallman, J.), entered on or about May 10, 2001, which, to the extent appealed from as limited by plaintiff’s brief, granted defendants’ motions for summary judgment dismissing plaintiffs state law false arrest and imprisonment and his 42 USC § 1983 causes of action as against defendants Kline, Wornom, Darrow and defendant City of New York, unanimously affirmed, without costs.
By accepting an adjournment in contemplation of dismissal *478in satisfaction of the underlying criminal proceedings against him stemming from his December 18, 1998 arrest, plaintiff waived his right to challenge, in connection with both his state and federal claims sounding in false arrest and imprisonment, whether there was probable cause for his arrest (see Roesch v Otarola, 980 F2d 850 [1992]; Singleton v City of New York, 632 F2d 185 [1980], cert denied 450 US 920 [1981]; see also Tersigni v Triborough Bridge & Tunnel Auth., 293 AD2d 366 [2002]).
In any event, with regard to the state law claims, plaintiff failed to file a timely notice of claim. The court properly denied plaintiffs request for leave to file a late notice of claim since the request was made after the expiration of the applicable limitations period and plaintiff failed to make the showing required to toll such period (see General Municipal Law § 50-e; Matter of Ragland v New York City Hous. Auth., 201 AD2d 7 [1994]; Steo v Cucuzza, 213 AD2d 624 [1995]). Concur — Tom, J.P., Saxe, Ellerin, Williams and Marlow, JJ.